ON MOTION ROE REHEARING.
Broyles, C. J.
Counsel for plaintiff in error, in their motion for a rehearing of this case, contend that the main bill of exeep-. tions did contain proper assignments of error upon the several exceptions pendente lite therein referred to. Under the ruling in Ponder v. State, 25 Ga. App. 768 (105 S. E. 318), and cases there cited, there was no proper’ assignment of error upon the exceptions pendente lite. The plaintiff in error, after stating in his main bill of exceptions that exceptions pendente lite (which preserved his exceptions to certain interlocutory rulings of the court) were allowed and filed, should have assigned error thereon substantially as follows: “And error is hereby assigned upon the exceptions pendente lite. ” It is not a proper assignment of error to assign error merely upon the ruling complained of in the exceptions pendente lite, even if put this way: “ And error is hereby assigned upon the rulings of the court as contained in the exceptions pendente lite.”
None of the grounds of the motion shows cause for a rehearing of the case.

fieheamng denied.


Luke and Bloodvoorth, JJ., concur.

Note; See subsequent legislation as to grounds of motion for new trial, exceptions pendente lite, etc. Ga. L. 1921, p. 232.